Citation Nr: 0809103	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease on a direct basis, and claimed as secondary to 
service-connected chronic inactive pulmonary histoplasmosis 
with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected chronic inactive pulmonary 
histoplasmosis with COPD.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for heart disease; determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for PTSD; and increased the veteran's 
evaluation for histoplasmosis with COPD, to 10 percent, 
effective September 25, 2002.

In July 2006, the Board remanded the case for further 
development.  

In February 2008, the Board received additional evidence from 
the veteran pertinent to his PTSD claim, without a waiver of 
initial RO consideration.  On review, however, such evidence 
is duplicative of evidence or argument already contained in 
the claims folder.  Further, the Board notes that herein, it 
reopens the veteran's service connection claim for PTSD.  The 
reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cardiovascular disease was not present during the 
veteran's military service; cardiovascular-renal disease, to 
include arteriosclerosis and/or hypertension, may not be 
presumed to have been incurred therein; and the preponderance 
of the evidence is against a finding that any current 
cardiovascular disease is related to the veteran's period of 
service or to a service-connected disability.

2.  Prior to January 11, 2007 there was no evidence of FEV-1 
of 56-70 percent predicted; or FEV-1/FVC of 56-70 percent; or 
DLCO(SB) of 56-65 percent predicted.

3.  The veteran's service-connected pulmonary disability is 
currently manifested by moderately severe COPD, but no active 
progressive granulomatous process.  On a January 11, 2007 
pulmonary function test (PFT), there was evidence of FEV- 
1/FVC of 70-percent predicted.  There is no evidence of FEV-1 
of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

4.  The veteran has not submitted evidence tending to show 
that his service-connected pulmonary disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

5.  A December 1998 rating decision denied the veteran's 
service connection claim for PTSD, on the basis that the 
evidence failed to show a verifiable or verified stressor; 
the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

6.  Evidence received since the December 1998 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.


CONCLUSIONS OF LAW

1.  A cardiovascular disease is not proximately due to or the 
result of the veteran's service or service-connected 
disability, and cardiovascular-renal disease, to include 
arteriosclerosis and/or hypertension, may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Prior to January 11, 2007, the criteria for an evaluation 
greater than 10 percent for chronic inactive pulmonary 
histoplasmosis with COPD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.7, 4.97, 
Diagnostic Codes 6834, 6604 (2007).

3.  From January 11, 2007, the criteria for a 30 percent 
evaluation, but no higher, for chronic inactive pulmonary 
histoplasmosis with COPD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.7, 4.97, 
Diagnostic Codes 6834, 6604 (2007).

4.  A December 1998 rating decision denying the veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently, 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

5.  Evidence received since the December 1998 rating decision 
that denied service connection for PTSD is new and material, 
and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The AOJ initially sent a VCAA letter to the veteran in 
October 2002.  A subsequent VCAA letter was sent in August 
2006.  Collectively, these letters informed the veteran of 
what evidence was required to substantiate his service 
connection claim and increased rating claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  In the August 2006 
VCAA letter, the RO also advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims folder contains service medical records, VA 
medical evidence, private medical evidence, medical treatise 
information, lay statements, pictures, internet articles, and 
the veteran's contentions.  The veteran has been medically 
evaluated in conjunction with his increased rating claim, and 
his secondary service connection claim for cardiovascular 
disease.  

The veteran has not been afforded a VA etiology opinion in 
conjunction with his service connection claim for a 
cardiovascular disease on a direct basis.  However, as 
discussed below, service medical records are negative for 
complaints of, treatment for, or findings of cardiovascular 
disease.  The first contemporaneously recorded documentation 
of cardiovascular disease is dated approximately thirty-five 
years following the veteran's separation from active military 
duty, and as will be discussed, the claims folder contains no 
competent evidence that the veteran's current cardiovascular 
disease is directly associated with his active military duty.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 USCA 5103A(a)(2).  Consequently, the 
Board concludes that a remand to accord the veteran a 
relevant VA examination is not necessary.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the August 2004 statement 
of the case, the November 2004 and August 2007 supplemental 
statements of the case, and in the July 2006 Board remand.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  




Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service Connection Claim

The veteran is seeking service connection for a 
cardiovascular disease.  In general, service connection will 
be granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2007).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, that are manifest to a compensable degree 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence confirms that the veteran 
has a current cardiovascular disease, variously characterized 
as coronary artery disease, status-post stent placement; 
cardiac enlargement; and hypertension, thereby satisfying the 
first element of the veteran's service connection claim.  
However, there is no evidence of cardiovascular disease 
during service.  Service medical records are negative for any 
treatment for, or diagnosis of, a cardiovascular disease or 
heart problems.  Separation examination report dated in May 
1965 reflects that the veteran's heart was normal.  

During a post-service VA examination conducted in October 
1965, the veteran's heart was noted as normal.  

There is no objective evidence of cardiovascular-renal 
disease within the first post-service year.  Hypertension was 
first objectively demonstrated in 2000, and an abnormal 
echocardiogram (a borderline dilated left ventricle) was 
first shown in 2001.    
 
There is also no objective medical evidence relating the 
veteran's current cardiovascular disease to his period of 
military service.  The veteran has not submitted a medical 
opinion relating his heart disease directly to his period of 
military service.  

Furthermore, despite the veteran's contentions, there is no 
objective probative evidence relating the veteran's 
cardiovascular disease to his service-connected pulmonary 
disability.  

A December 2003 VA examiner had the opportunity to review the 
veteran's claims folder and conduct a contemporaneous 
examination of the veteran.  There was no suggestion that 
service-connected pulmonary disability contributed to or 
aggravated any cardiovascular disease.  While the examiner 
acknowledged that some pulmonary problems may contribute to 
right heart failure, he indicated that it appears to be no 
relation in the veteran's case.  The examiner concluded that 
the veteran's heart condition is not a direct result of his 
COPD.  

In support of his claim, the veteran has submitted excerpts 
from medical treatises which, in certain circumstance, 
suggest a relationship between COPD and heart disease.  
However, the Board finds the treatise evidence to be of very 
little probative value, as it merely contains generalized 
information, and takes no account of the specific 
circumstances of the veteran's medical history, which served 
as the specific basis of the VA examiner's findings.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  See 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive).

Although the veteran himself has asserted a relationship 
between his cardiovascular disease and service-connected 
pulmonary disability, with respect to any medical conjectures 
that could be made on his part, he has not been shown to 
possess the medical background required to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against a finding 
that the veteran's cardiovascular disease is proximately due 
to service or a service-connected disability, to include 
chronic inactive pulmonary histoplasmosis with COPD, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently in receipt of a 10 percent 
evaluation for service-connected chronic inactive pulmonary 
histoplasmosis with COPD, pursuant to Diagnostic Codes 6834-
6604.  

38 C.F.R. § 4.97, Diagnostic Code 6834 (2007) pertains to 
histoplasmosis of the lung, and provides for a 100 percent 
disability rating when there is chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis.

COPD is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  Under that Diagnostic Code, disability ratings 
are assigned based on pulmonary function test (PFT) results 
detailing the percentage scores predicted for FEV-1 (forced 
expiratory volume), or FEV-1/FVC (forced vital capacity) or 
DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide).  Each respective result must be obtained to 
properly adjudicate this claim because the individual 
predicted percentage scores for the FEV-1, FEV-1/FVC or DLCO 
(SB) may independently support an increased rating award 
under Code 6604.

The general rating formula for restrictive lung disease 
provides that a 10 percent evaluation is warranted where 
forced expiratory volume in one second (FEV-1) is 71- to 80- 
percent predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion capacity of 
the lung for carbon monoxide (DLCO) by the single breath 
method (SB) is 66- to 80-percent predicted.  A 30 percent 
evaluation requires FEV-1 of 56- to 70-percent predicted; or 
FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 56- to 65-
percent predicted.  A 60 percent evaluation requires FEV-1 of 
40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 
40 percent; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

The veteran filed an increased rating claim in September 
2002.  Evidence relevant to the severity of his service-
connected pulmonary disability includes a November 2002 VA 
PFT findings.  In November 2002, the veteran's post-
bronchodilator FEV-1 was 84.3 percent, and FEV-1/FVC was 77 
percent, DLCO (SB) was 99.7 percent.  Impression was mild 
COPD.  

On October 2003 PFT, the veteran's post-bronchodilator FEV-1 
was 83.2 percent; FEV-1/FVC was 75 percent; and DLCO (SB) was 
99.8 percent.  

Prior to January 11, 2007, there was no showing of FEV-1 of 
56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 
percent; or DLCO(SB) of 56- to 65-percent predicted.  These 
criteria were no met or nearly approximated on pulmonary 
function testing.  There was no basis for assigning a rating 
greater than 10 percent for his service-connected pulmonary 
disability.  

On a January 11, 2007 VA pulmonary examination, the veteran 
stated that his chief respiratory complaint was dyspnea.  The 
examiner noted some decreased breath sounds to bases, 
bilaterally; sparse faint, fixed inspiratory crepitance; and 
no other adventitious sounds or disturbances in conduction.  
The veteran's post-bronchodilator FEV-1 was 83 percent; FEV-
1/FVC was 70 percent; and DLCO (SB) was 124 percent.  The 
examiner's interpretation of the PFT was moderate airway 
obstruction with air trapping, normal diffusion, and 
significant post-bronchodilator response.  The examiner 
stated that the veteran has moderately severe COPD, more 
likely than not the result of a smoking-related injury.  

On review, the Board finds that an evaluation of 30 percent 
is warranted for the veteran's service-connected pulmonary 
disability from January 11, 2007, as his post-bronchodilator 
FEV-1/FVC was 70-percent predicted on January 2007 PFT.  
While the examiner specifically indicated that the 
histoplasmosis was essentially asymptomatic, and that current 
symptoms were due to moderately severe COPD that was probably 
the result of smoking.  However, the veteran is service-
connected for the COPD and resolving doubt in his favor the 
higher rating is warranted.  

A higher evaluation of 60 percent is not warranted for the 
veteran's service-connected pulmonary disability, as his PFT 
results do not show evidence of FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

With regard to the veteran's history of histoplasmosis, the 
January 2007 examiner stated that the remnants of 
histoplasmosis exposure are relatively small area of inactive 
fibrosis (scars).  Significantly, the examiner indicated that 
there is no evidence of an active progressive granulomatous 
process and it is highly unlikely that such a process would 
result in the pulmonary function derangement noted.  As there 
is no evidence of an active granulomatous process, an 
evaluation pursuant to Diagnostic Code 6834 is not warranted.

In sum, the Board finds that an evaluation of 30 percent, but 
no higher, is warranted from January 11, 2007 for the 
veteran's service-connected chronic inactive pulmonary 
histoplasmosis with COPD.  

New and Material Claim

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for PTSD, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his service connection claim for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a December 1998 decision, the RO denied service connection 
for PTSD, and the veteran was notified of that decision in 
the same month.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

Since the December 1998 rating decision is final, the 
veteran's service connection claims for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

At the time of the December 1998 denial, the claims folder 
contained the veteran's service medical records, VA medical 
evidence, and an extract of service records, DA-Form 20.  The 
RO, in December 1998, denied the veteran's service connection 
claim for PTSD on the basis that there was no objective 
evidence of a verified or verifiable stressor.  

Subsequent to the December 1998 rating decision, the claims 
folder contains additional VA medical evidence, medical 
treatise articles, pictures, lay statements, private medical 
evidence, and the veteran's contentions.

On review, the Board finds that the veteran has submitted new 
and material evidence since the December 1998 rating decision 
to reopen his service connection claim for PTSD.  
Significantly, the veteran has provided greater specificity 
with regard to his claimed stressors.  Such additional 
information allows for further stressor development.  
Accordingly, the newly received evidence, either by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
service connection claim for PTSD.  38 C.F.R. § 3.156 (2007).  
It raises a reasonable possibility of establishing the claim.  
Id. Therefore, the evidence is considered new and material 
for the purpose of reopening the service connection claim for 
PTSD. Accordingly, the claim is reopened.


ORDER

Entitlement to service connection for a cardiovascular 
disease on a direct basis, and/or secondary basis, is denied.   

For the period prior to January 11, 2007, an evaluation 
greater than 10 percent for service-connected chronic 
inactive pulmonary histoplasmosis with COPD is denied. 

For the period from January 11, 2007, an evaluation of 30 
percent, but no higher, is allowed for service-connected 
chronic inactive pulmonary histoplasmosis with COPD, subject 
to the regulations governing the award of monetary benefits. 

New and material evidence has been received to reopen a 
service connection claim for PTSD; to that extent, the appeal 
is granted.


REMAND

The Board, herein, has reopened the veteran's service 
connection claim for PTSD.  There is evidence of a current 
diagnosis of PTSD.  As noted, since the last final decision 
issued in December 1998, the veteran has submitted more 
detailed information regarding his claimed stressors.  As 
such, the Board finds that further stressor development is 
necessary prior to analyzing the PTSD claim on the merits.  
Accordingly, the case is REMANDED for the following action:

1.  Send a development letter asking the 
veteran to give any additional 
comprehensive statements regarding his 
alleged stressor(s).  The veteran should 
be informed that he must provide as 
comprehensive a description as possible 
including dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He should be informed that such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

2.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in his statements 
provided in October 2004, and April 2005 
with accompanying pictures and internet 
article (see also lay statement dated in 
November 2007).  Provide JSRRC with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor(s), the RO must specify 
what stressor(s) in service it has 
determined is established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should schedule 
the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


